PER CURIAM.
This cause being now before the court upon a motion to dismiss the appeal,- and
It appearing that, while the appeal is from a final order of discharge in a debtor proceeding under section 77B of the National Bankruptcy Act (11 U.S.C.A. § 207), it complains of the terms of a plan of reorganization approved by a requisite number of creditors of the debtor and confirmed by a prior order of the District Judge,
And it further appearing that an appeal earlier taken by the present appellant from the order of confirmation because involving a “proceeding” rather than a “controversy” in bankruptcy (Meyer v. Kenmore Hotel Co., 297 U.S. 160, 56 S.Ct. 405, 80 L.Ed. 557, was taken without leave of this court (required by section 24b of the Bankruptcy Law as amended, 11 U.S.C.A. § 47(b) and so was on motion dismissed,
And it further appearing by reference to assignments of error that appellants now seek review of the identical order sought to be reviewed in the abortive appeal heretofore dismissed, and the time for such review having expired, and
It being the conclusion of the court that under the guise of an appeal from an order of discharge the order confirming a reorganization plan, already executed, may not now be reviewed,
It is hereby ordered that the above appeal be, and it is hereby, dismissed.